                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       No. 5:18-CV-124-D

DAVID BEAM,                                     )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )         ORDER ON BILL OF COSTS
                                                )
SOUTHEASTERN FREIGHT LINES, INC.,               )
                                                )
               Defendant.                       )



        This matter is before the clerk on the unopposed motion for bill of costs [DE-84] filed by

defendant Southeastern Freight Lines, Inc. For the reasons set forth below, it is GRANTED in

part.

                                        BACKGROUND

        Plaintiff commenced this action in this court by filing a complaint on March 27, 2018.

On August 20, 2020, the court denied plaintiff’s motion for summary judgment and granted

defendant’s motion for summary judgment. The clerk entered judgment in favor of defendant on

that same date. Defendant timely filed its motion for bill of costs on September 3, 2020, and

plaintiff did not respond thereto.

                                         DISCUSSION

        Defendant seeks costs under Rule 54(d)(1) as the prevailing party in this action. See Fed.

R. Civ. P. 54(d)(1) (“Unless a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees—should be allowed to the prevailing party.”). Federal courts

may assess only those costs listed in 28 U.S.C. § 1920. See Arlington Cent. Sch. Bd. of Educ. v.




           Case 5:18-cv-00124-D Document 86 Filed 11/02/20 Page 1 of 3
Murphy, 548 U.S. 291, 301 (2006); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

441-42 (1987), superseded on other grounds by statute, 42 U.S.C. § 1988. Local Civil Rule 54.1

“further refines the scope of recoverable costs.” Earp v. Novartis Pharmaceuticals Corp., No.

5:11-CV-680-D, 2014 WL 4105678, at *1 (E.D.N.C. Aug. 19, 2014).

       In this case, defendant seeks $2,587.75 in costs for fees of printed or electronically

recorded transcripts necessarily obtained for use in the case pursuant to § 1920(2).           The

supporting documentation for these costs shows charges for deposition exhibit copies, shipping

and handling, and read and sign charges. This court has construed § 1920(2) and Local Civil

Rule 54.1 as not encompassing those charges. See Dutton v. Wal-Mart Stores East, L.P., No.

4:11-CV-94-BO, 2015 WL 1643025, at *2 (E.D.N.C. March 13, 2015) (“In construing 28 U.S.C.

§ 1920 and Local Civil Rule 54.1, this court has also denied fees for copies of deposition

exhibits, read and sign, rough drafts, litigation support packages, ASCII disks, shipping, handling

and expedited processing.”); Nwaebube v. Employ’t Sec. Comm’n of N.C., No. 5:09-CV-395-F,

2012 WL 3643667, at *1 (E.D.N.C. Aug. 21, 2012) (disallowing costs of exhibit copies); Parrish

v. Johnston Comty. Coll. No. 5:09-CV-22-H, slip. op. at 2-3 (E.D.N.C. Feb. 13, 2012)

(observing that “Local Civil Rule 54.1(c)(1)(a) specifies that taxable costs incident to the taking

of depositions normally include only the court reporter’s fee and the fee for the original

transcript of the deposition”). Accordingly, only transcript costs in the amount of $2,487.75 are

allowed.




                                      2
           Case 5:18-cv-00124-D Document 86 Filed 11/02/20 Page 2 of 3
                                       CONCLUSION

       For the forgoing reasons, the motion for bill of costs [DE-84] is GRANTED in part. As

the prevailing party, defendant Southeastern Freight Lines, Inc., is awarded $2,487.75 in costs

pursuant to § 1920(2). Total costs in the amount of $2,487.75 are taxed against plaintiff David

Beam and shall be included in the judgment.

       SO ORDERED. This the ___
                             2 day of November, 2020


                                                          ______________________________
                                                          Peter A. Moore, Jr.
                                                          Clerk of Court




                                      3
           Case 5:18-cv-00124-D Document 86 Filed 11/02/20 Page 3 of 3
